          Case 1:19-cr-10141-LTS Document 47 Filed 07/29/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )
                                                     )       Crim. No. 19-10141-LTS
(1) SHELLEY M. RICHMOND JOSEPH and                   )
(2) WESLEY MACGREGOR                                 )
                                                     )
                       Defendants.                   )


                  GOVERNMENT’S ASSENTED-TO MOTION FOR
               EXCLUSION OF TIME UNDER THE SPEEDY TRIAL ACT

       The government respectfully moves for a Court Order excluding the period from July 25,

2019, through and including August 5, 2019, from the speedy trial clock, pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A), on the grounds that this period constitutes reasonable time

necessary for effective preparation, taking into account the exercise of due diligence, and the

ends of justice served by excluding this period outweigh the best interests of the public and the

defendants in a speedy trial.

       In support of this request, the government states that the Court has excluded all time

through July 25, 2019, which was the date originally set for the interim status conference. See

Doc. No. 26. At the request of counsel for defendant MacGregor, and with the assent of the other

parties, the Court continued the date of the interim status conference to August 5, 2019. See Doc.

Nos. 44, 46.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                        By: /s/ Christine Wichers
                                            DUSTIN CHAO
                                            CHRISTINE WICHERS
                                            Assistant U.S. Attorneys
          Case 1:19-cr-10141-LTS Document 47 Filed 07/29/19 Page 2 of 2



                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on July 29, 2019.

                                              /s/ Christine Wichers
                                              Christine Wichers




                                               -2-
